17 A.3d 815 (2011)
206 N.J. 36
Misti BLESSING, an Individual and David Blessing, an individual, Plaintiffs-Appellants,
v.
JOHNSON & JOHNSON, a Corporation, et al., Defendants-Respondents.
A-96 September Term 2009, 65714.
Supreme Court of New Jersey.
April 12, 2011.
This matter having been argued before the Court on November 9, 2010, and the Court having duly considered the matter;
And the Court having been advised that the parties having entered into a settlement agreement for binding arbitration;
It is ORDERED that the within appeal be and hereby is dismissed as moot.